DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ Amendment/Response dated 11/16/2021 has been entered and carefully considered.  In the Amendment, claims 1, 13, and 17 were amended.  Claims 1-15 and 17-21 remain pending and have been examined in this action.  Applicants’ arguments in conjunction with the claim amendments were found to be partially persuasive (see Response to Arguments).  However, as described below, claims 1-15 and 17-21 remain rejected under 35 U.S.C. 103 in view of newly cited Maggiore and previously cited Baetge et al. DeCiccio et al., and Wang et al.  Rejections not reiterated from previous actions are hereby withdrawn.  The following rejections are reiterated or newly applied and constitute the complete set of rejections currently being applied to the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baetge et al. in view of DeCiccio et al., Wang et al., and Maggiore (US20170335271).  All references except Maggiore were cited previously.
Baetge et al. teach a system comprising a dispenser for producing a nutritional composition. The dispenser of Baetge et al. combines various nutrients in varying amounts into a single composition, which is personalized according to the needs of an individual subject.  The dispenser receives an input regarding the required nutrient intake for the subject and incorporates the desired amounts of nutrients into an appropriate composition.  Baetge et al. teach that the dispenser may comprise a three-dimensional (3D) printer, which makes a three-dimensional solid object of virtually any 
DeCiccio et al. teach a system and method for calculating and dispensing the appropriate amount of a drug or vitamin to a patient based on a patient’s health profile. The system of DeCiccio et al. prompts an individual for health information and other personal information on a digital platform, and then calculates the appropriate amount of the pharmaceutical drug, vitamin, or other medication to dispense to the patient. The system of DeCiccio et al. then communicates the proper dose to a dispenser such as a 3D printer, and the dispenser provides the proper dose of the medical product to the patient.  DeCiccio et al. teach that their system can be used by a third party, such as 
Wang et al. teach the use of three-dimensional printing in methods of manufacturing a dosage form, such as a dosage form comprising a shell having a release-blocking polymer (see Abstract).  Wang et al. teach the inclusion of shells with multiple layers in their dosage forms (see paragraph [0088]).  Wang teaches that the powder that is deposited to form a layer for use in 3D printing may include both particles of the release-blocking polymer and particles of the release-regulating polymer (i.e., a plurality of ingredients) (see paragraph [0078]).  The time scale of the release profile can easily be altered by adjusting the ratio of the two types of polymers powder used in making the overall powder (see paragraph [0158]).  Wang et al. teach that the overall release profile of their dosage forms can be chosen so as to give a desired blood concentration of active pharmaceutical ingredient (see paragraph [0114]).  Wang et al. teach that one of the later steps in manufacturing by three-dimensional printing involves heating the articles being manufactured to accelerate evaporation of volatile substances such as solvents.  Wang et al. teach that heating their shell materials may encourage possible defects in the shell to heal through a curing process if the release-blocking polymer with plasticizer has a glass transition temperature which is less than a maximum allowable temperature at which the active pharmaceutical ingredient may be exposed without damage (see paragraph [0101]).  
Based on the teachings of Baetge et al., DeCiccio et al., and Wang et al., it would have been well within the ordinary level of skill in the art at the time of filing to perform a 

Regarding claims 1, 13, 17, and 21, Maggiore teaches dispensing devices for dispensing structural materials to form a three dimensional printed object as well as biological materials that may be dispensed onto the structural materials to form a printed product such as a drug product (see paragraphs [0026] and [0078]).  Maggiore 
Based on the teachings of Maggiore, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to incorporate a plurality of microdispensers in the methods of Baetge et al., DeCiccio et al., and Wang et al., wherein each of the microdispensers have their own mixer (i.e., impeller or baffle) to allow for proper mixing and uniformity of a heterogeneous material and easier dispensing of viscous materials, so that a plurality of well-known pharmaceutical ingredients such as a chief ingredient, an adjuvant, a corrective and/or an excipient can be mixed prior to being micro-dispensed at a 3D printer.

Response to Arguments
Claim Rejections under 35 U.S.C. 103
Applicants argue that Cetinkaya does not teach, “wherein the 3D printer comprises a plurality of micro-dispensers with each of the plurality of micro-dispensers having a mixer’.  Applicants argue that the dispensers 36 and 38 of Cetinkaya are described as being “dispensing units”.  Applicants further argue that one skilled in the art reading Cetinkaya would understand that it describes an industrial batch process and not a 3D printing process.  Applicants also argue that no mixing occurs at the dispensing units of Cetinkaya (see pages 8-12 of Response).
In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997).  Here, as no specific definition of micro-dispenser is provided in the instant specification, the Examiner assumes that a micro-dispenser is defined by its ordinary meaning, which is a dispenser that dispenses ingredient(s) at micro-scale.  Wikipedia, for example, defines microdispensing as “producing liquid media dosages in volumes of less than one microliter” (see http://en.wikipedia.org/wiki/Microdispensing).
Nevertheless, the Examiner agrees with Applicants’ argument that the cited passages of Cetinkaya describe an industrial batch process and not a 3D printing process, and that no mixing occurs at the dispensing units of Cetinkaya prior to micro-dispensing.  As such, the previous rejections under 35 U.S.C. 103 in view of Cetinkaya have been withdrawn.  The Examiner notes, however, the new rejections under 35 U.S.C. 103 in view of newly cited Maggiore and previously cited Baetge et al. DeCiccio et al., and Wang et al.  As mentioned above, the Examiner maintains that based on the each of the microdispensers have their own mixer (i.e., impeller or baffle) to allow for proper mixing and uniformity of a heterogeneous material and easier dispensing of viscous materials, so that a plurality of well-known pharmaceutical ingredients such as a chief ingredient, an adjuvant, a corrective and/or an excipient can be mixed prior to being micro-dispensed at a 3D printer.
The rejections under 35 U.S.C. 103 have been maintained for the reasons provided above.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615